                   UNITED STATES DISTRICT COURT
                   SOUTHERN DISTRICT OF GEORGIA
                          SAVANNAH DIVISION


MICHAEL SAMPSON,                     )
                                     )
      Plaintiff,                     )
                                     )
v.                                   )                 CV419-090
                                     )
FNU GRAY, et al..,                   )
                                     )
      Defendants.                    )

         ORDER AND REPORT AND RECOMMENDATION

      Plaintiff, a prisoner at Gregg County Jail in Longview, Texas, has

submitted a 42 U.S.C. § 1983 Complaint alleging “deception and fraud”

perpetrated by Georgia residents, somehow involving a “theft of patent

service” and $700. See doc. 1 at 4. The Court granted plaintiff’s request

to pursue his case in forma pauperis (IFP), doc. 13, and he returned the

necessary forms. Docs. 15 & 16. The Court now screens the Complaint

pursuant to 28 U.S.C. § 1915A, which requires the immediate dismissal of

any pro se complaint that fails to state at least one actionable claim.1


1
     Because the Court applies Fed. R. Civ. P. 12(b)(6) standards in screening a
                                       1
       Sampson discloses one other lawsuit in his form Complaint, doc. 1 at

2 (citing Sampson v. Davidson Inventor Service, et al., No. CV619-089

(E.D. Tex. Mar. 14, 2019), which was transferred to the Western District

of Pennsylvania). Since he signature-filed this action, that transferred

case and another have been dismissed on frivolity grounds. In Sampson

v. Reed, No. CV619-017, doc. 17 (E.D. Tex. Apr. 19, 2019), Sampson’s

claims were dismissed with prejudice as “frivolous” and “lack[ing] any

basis in law and fact pursuant to 28 U.S.C. § 1915A(b)(1),” because they

were Heck-barred.2 And in Sampson v. FNU Davidson, No. CV219-430,

doc. 17 (W.D. Pa. May 1, 2019), Sampson’s nearly identical “patent search”




complaint pursuant to § 1915A, Leal v. Ga. Dep’t of Corr., 254 F.3d 1276, 1278-79 (11th
Cir. 2001), allegations in the Complaint are taken as true and construed in the light
most favorable to the plaintiff. Bumpus v. Watts, 448 F. App’x 3, 4 n.1 (11th Cir.
2011). Conclusory allegations, however, fail. Ashcroft v. Iqbal, 556 U.S. 662, 678
(2009) (discussing a Rule 12(b)(6) dismissal). “[A] complaint must contain sufficient
factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”
Id. (quoting Twombly, 550 U.S. at 557). “[A] complaint [that] pleads facts that is
‘merely consistent with’ a defendant’s liability . . . ‘stops short of the line between
possibility and plausibility of entitlement to relief.’” Id. (quoting Twombly, 550 U.S.
at 557). Further, although a court must accept as true all factual allegations
contained in a complaint, a court need not accept a plaintiff’s legal conclusions as true.
Id. “Threadbare recitals of the elements of a cause of action, supported by mere
conclusory statements, do not suffice.” Id. (quoting Twombly, 550 U.S. at 555).
2
   See Heck v. Humphrey, 512 U.S. 477, 486-87 (1994) (prohibiting state prisoners
from challenging the validity of outstanding criminal judgments through § 1983).
                                              2
complaint for $700 was also dismissed without prejudice as frivolous, with

leave to amend granted. 3

      Meanwhile, he declined to name any of his other federal cases, which

have been repeatedly dismissed without prejudice for failure to comply

with a court order. See Sampson v. Reed, No. CV615-451 (E.D. Tex. May

3, 2017) (dismissed for failure to keep the court apprised of his address);

Sampson v. Cerliano, No. CV613-250 (E.D. Tex. Apr. 30, 2013) (same);

Sampson v. Texas, No. CV617-409 (E.D. Tex. Sept. 27, 2017) (same).

Sampson’s under-oath (doc. 1 at 5) misrepresentation of his prior cases

therefore provides an independent basis for dismissing his Complaint.

Whether or not Sampson’s failure to fully disclose his prior filings affects

the disposition of this case, it is a continuation of his abuse of the federal

courts’ processes — misleading filings are no less wasteful of the Court’s

resources than frivolous filings.




3
    Sampson is quickly approaching the PLRA “three strikes” threshold. While no
“magic words” are required to classify a dismissal as a § 1915(g) strike, see Daker v.
Commissioner, Georgia Dept. of Corrs., 820 F.3d 1278, 1284 (11th Cir. 2016) (citing
Rivera v. Allin, 144 F.3d 719, 731 (11th Cir. 1998), abrogated in part on other grounds
by Jones v. Bock, 549 U.S. 199 (2007)), both his patent search and Heck-barred cases
have been deemed frivolous. Only one has yet been dismissed with prejudice,
however, so the Court will also screen the instant case on the merits so that it might
be added to that list.
                                          3
     But Sampson’s claims are outstandingly frivolous.         He seeks the

return of a $700 fee for a patent search defendants apparently ran on his

behalf and the theft of his “intellectual property” — the “world’s first truly

wireless self-contained, 100% self charging cellphones” (see doc. 8-1 at 1;

doc. 14). Sampson does not refer to any correspondence, receipts, emails,

or other evidence of a written contract to demonstrate the existence of

payment, much less an agreement.          Of course, no patent registration

information is provided.    And Sampson alleges nothing indicating how

defendants have stolen or infringed upon his intellectual property, aside

from his sere accusation that they have so done. The closest he comes is

writing “criminal theft” and “theft by fraud” — which refers to duping

him out of his $700 — and “intellectual property theft.” See doc. 1 at 3-

4. The invocation of flashy terminology without more, of course, does not

create a cognizable federal cause of action. Sampson has also provided a

sketched diagram of a “35 day elgin wind up wall clock” which requires a

winding key that bears no relevance to plaintiff’s patentable “self charging

cellphones,” aside perhaps from his written commentary that it is based

on “planetary drive / torque system” and, like a “marine battery,” will



                                      4
“trickle-charge” a cellphone. Doc. 14. Put differently, the pleading is

fanciful nonsense and does not appear to raise a cognizable federal claim.

     The Court, of course, has an independent duty to consider its own

subject-matter jurisdiction, whether or not the issue is raised by the

parties, and must dismiss an action over which it lacks jurisdiction. Fed.

R. Civ. P. 12(h)(3); see generally Kokkonen v. Guardian Life Ins. Co. of

Am., 511 U.S. 375, 377 (1994) (federal courts have no power to consider

claims over which they lack subject-matter jurisdiction); Bender v.

Williamsport Area Sch. Dist., 475 U.S. 534, 541 (1986) (same). Subject

matter jurisdiction to hear a plaintiff’s claim must either “arise under”

federal law or be established by diversity jurisdiction.   28 U.S.C. §§ 1331

and 1332.     The burden is on the federal plaintiff to allege facts

establishing that jurisdiction exists to hear his claims.        Sampson’s

frivolous patent search claim does not even approach a claim “arising

under” federal law. Nor does he invoke this Court’s diversity jurisdiction

under 28 U.S.C. § 1332, which provides that federal district courts

maintain original jurisdiction over all civil actions where the matter in

controversy exceeds $75,000 and is between “citizens of a State and

citizens or subjects of a foreign state.” While he and defendants reside in

                                     5
different states, nothing in Sampson’s Complaint (for an alleged $700

patent search) supports the imposition of further damages that could

reach the jurisdictional threshold of $75,000.         See Sampson v. FNU

Davidson, W.D. Pa. No. CV219-430, doc. 17. The Court, therefore, should

DISMISS plaintiff’s Complaint for lack of subject matter jurisdiction as

well.

        Plaintiff seeks the appointment of counsel to help him litigate his

case, explaining that he is indigent and incarcerated. Docs. 6 & 12. In

this civil case, however, plaintiff has no constitutional right to the

appointment of counsel. Wright v. Langford, 562 F. App’x 769, 777 (11th

Cir. 2014) (citing Bass v. Perrin, 170 F.3d 1312, 1320 (11th Cir. 1999)).

“Although a court may, pursuant to 28 U.S.C. § 1915(e)(1), appoint

counsel for an indigent plaintiff, it has broad discretion in making this

decision, and should appoint counsel only in exceptional circumstances.”

Wright, 562 F. App’x at 777 (citing Bass, 170 F.3d at 1320). Appointment

of counsel in a civil case is a “privilege that is justified only by exceptional

circumstances, such as where the facts and legal issues are so novel or

complex as to require the assistance of a trained practitioner.” Fowler v.

Jones, 899 F.2d 1088, 1096 (11th Cir. 1990) (citing Poole v. Lambert, 819

                                       6
F.2d 1025, 1028 (11th Cir. 1987), and Wahl v. McIver, 773 F.2d 1169, 1174

(11th Cir. 1985)).

     The Eleventh Circuit has explained that “the key” to assessing

whether counsel should be appointed “is whether the pro se litigant needs

help in presenting the essential merits of his or her position to the court.

Where the facts and issues are simple, he or she usually will not need such

help.” McDaniels v. Lee, 405 F. App’x 456, 457 (11th Cir. 2010) (quoting

Kilgo v. Ricks, 983 F.2d 189, 193 (11th Cir. 1993)). A review of the record

and pleadings in this case reveals no such “exceptional circumstances”

warranting the appointment of counsel.

     Though plaintiff is incarcerated, this Court has repeatedly found

that “prisoners do not receive special consideration notwithstanding the

challenges of litigating a case while incarcerated.” See, e.g., Hampton v.

Peeples, 2015 WL 4112435 at *2 (S.D. Ga. July 7, 2015). “Indeed, the

Eleventh Circuit has consistently upheld district courts’ decisions to

refuse appointment of counsel in 42 U.S.C. § 1983 actions similar to this

case for want of exceptional circumstances.” Id. (citing Smith v. Warden,

Hardee Corr. Inst., 597 F. App’x 1027, 1030 (11th Cir. 2015); Wright, 562

F. App’x at 777; Faulkner v. Monroe Cty. Sheriff's Dep’t, 523 F. App’x 696,

                                     7
702 (11th Cir. 2013); McDaniels, 405 F. App’x at 457; Sims v. Nguyen, 403

F. App’x 410, 414 (11th Cir. 2010); Fowler, 899 F.2d at 1091, 1096; Wahl,

773 F.2d at 1174). This case is not so complex, legally or factually, as to

prevent plaintiff from presenting “the essential merits of his position” to

the Court. His requests for appointment of counsel (docs. 6 & 12) are

DENIED.

      In sum, plaintiff’s Complaint should be DISMISSED for lack of

subject matter jurisdiction, as frivolous, and independently, as a sanction

for his misrepresentation. 4        His motions to compel (docs. 8 & 11) are

DENIED as moot and his motions to appoint counsel (docs. 6 & 12) too

are DENIED. This R&R is submitted to the district judge assigned to

this action, pursuant to 28 U.S.C. § 636(b)(1)(B) and this Court’s Local

Rule 72.3.      Within 14 days of service, any party may file written

objections to this R&R with the Court and serve a copy on all parties. The




4 Although the Court sees no apparent basis upon which the deficient claims could
be amended, plaintiff’s opportunity to object to this R&R within 14 days affords him
an opportunity to resuscitate them. He may submit an Amended Complaint during
that period if he believes it would cure the legal defects discussed above. See Willis v.
Darden, 2012 WL 170163, at * 2 n.3 (S.D. Ga. Jan. 19, 2012) (citing Smith v. Stanley,
2011 WL 1114503, at * 1 (W.D. Mich. Jan. 19, 2011)). To state a claim, however,
plaintiff must be able to both plead the requisite elements of a § 1983 claim and
identify a defendant who is not immune from suit.
                                           8
document should be captioned “Objections to Magistrate Judge’s Report

and Recommendations.”           Any request for additional time to file

objections should be filed with the Clerk for consideration by the assigned

district judge.

      After the objections period has ended, the Clerk shall submit this

R&R together with any objections to the assigned district judge.          The

district   judge    will   review   the magistrate   judge’s   findings   and

recommendations pursuant to 28 U.S.C. § 636(b)(1)(C). The parties are

advised that failure to timely file objections will result in the waiver of

rights on appeal. 11th Cir. R. 3-1; see Symonett v. V.A. Leasing Corp., 648

F. App’x 787, 790 (11th Cir. 2016); Mitchell v. U.S., 612 F. App’x 542, 545

(11th Cir. 2015).

      SO REPORTED AND RECOMMENDED, this                        28th   day of

May, 2019.

                                        _______________________________
                                         __________________________
                                        CHRIS   P ER L. RAY
                                         HRISTOPHER
                                            STOPH
                                        UNITED STATES MAGISTRATE JUDGE
                                        SOUTHERN DISTRICT OF GEORGIA




                                       9
